DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2022 has been entered.
Status of Claims
2.	Claims 21-40 are pending.
	Claims 21, 22, 31, 32 and 39 have been amended.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 21, 23, 24, 25, 27, 28, 30-37 and 39, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-11, 13-17 and 20 of U.S. Patent No. 10,728595. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent application and is covered by patent 10,728595 and the patent and the instant application are claiming common subject matter. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,728595. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 21 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the 
Instant claims
Patent 10,728595
Claims 21, 31 and 39: A test instrument, comprising: a processor; and a memory storing instructions, which when executed, causes the processor to: insert, via a port, test signals into an upstream path of a first network at a test point, wherein the test point is located in the first network and downstream from a remote physical (R-PHY) device connected to a cable modem termination system (CMTS) core, wherein the R-P-HY device comprises at least one of a downstream modulator, an upstream demodulator, or pseudowire logic; and receive, via a sweep test, frequency response data 


Claims 2 and 13: The test instrument of claim 1, wherein to initiate the sweep test to receive the frequency response data, the processing circuit is to: transmit a sweep request message to the sweep server; receive an upstream channel plan from the sweep server in response to the sweep request message; and insert the test signals into frequencies in the upstream path that are specified in the upstream channel plan.
Claims 24: The test instrument of claim 21, wherein the processor is 


Claims 4 and 15: The test instrument of claim 3, wherein the CMTS core instructs the R-PHY device to send the frequency response data for the test signals having the network address of the test instrument to the CMTS core, and the CMTS core transmits the frequency response data to the sweep server.
Claims 24 and 34: The test instrument of claim 21, wherein the processor is to transmit a message, 


Claims 6 and 17: The test instrument of claim 5, wherein the telemetry channel comprises an out of band channel.
Claims 28 and 37: The test instrument of claim 27, wherein the out-of-band channel comprises a channel in a cellular network.
Claim 9: The test instrument of claim 6, wherein the out of band telemetry channel comprises a channel in a cellular network.
Claims 28 and 39: The test instrument of claim 21, wherein the telemetry channel also comprises an 


Claim 11: The test instrument of claim 1, wherein the frequency response data comprises at least one of an amplitude-versus-frequency response of the test signals transmitted from the test instrument, and a difference in power between the test signals transmitted from the test instrument and the test signals received at the R-PHY device for a set of frequencies in the upstream path.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 21, 23-31 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Maxson (USPPGPubN 20150020128, referred to as Maxson), and further in view of Jones (USPPGPubN 20100309805, referred to as Jones).
Regarding claims 21, 31 and 39:
A test instrument, comprising: a processor; and a memory storing instructions, which when executed, causes the processor to: 
Maxson teaches insert, via a port, test signals into an upstream path of a first network at a test point, wherein the test point is located in the first network and downstream from a remote physical (R-PHY) device connected to a cable modem termination system (CMTS) core, (Maxson, inserting a multi-frequency test signal into the cable network with a transmitter at the first point of the cable network, [0014], [0040], [0042])
Maxson does not specifically teach wherein the R-P-HY device comprises at least one of a downstream modulator, an upstream demodulator, or pseudowire logic. However, Jones teaches a desired test signal may be transmitted from a primary test device 35, 45, 55 or 65 to a secondary test device 20, [0049], [0056] wherein the first test device 55 or 66 include demodulator 58 and respectively 66, Figs. 9 and 10, [0061], [0009]; the test cable modem 65 comprises a QAM demodulator 66, associated logic 67, and an upstream test signal generator 68, [0061]. It 
Maxson teaches receive,  via a sweep test, frequency response data of the test signals measured by the R-PHY device from a sweep server via a telemetry channel, wherein the sweep server communicates with the CMTS core, (Maxson, generating the frequency response of the cable network from results, [0016]), to obtain the measured frequency response data for transmission to the test instrument, wherein the telemetry channel transmits and receives signals over a second network, (Maxson, the test signals are transmitted continuously at multiple frequencies, into the cable network 4 at the input point [0041]-[0043], [0110], Figs. 1a and 1b).
Regarding claims 23 and 33:
Maxson teaches the test instrument of claim 21, wherein to initiate the sweep test to receive the frequency response data, the processor is to: transmit a sweep request message to the sweep server; receive an upstream channel plan from the sweep server in response to the sweep request message; and insert the test signals into frequencies in the upstream path that are specified in the upstream channel plan, (Maxson, the test signals are injected at a suitable node or location 3 in a cable network 4, and propagate upstream to a suitable location, e.g. headend 6, to a sweep 
Regarding claim 24:
Maxson teaches the test instrument of claim 21, wherein the processor is to transmit a message, including a network address of the test instrument that is to be included in the test signals, to the sweep server, and the sweep server sends the network address of the test instrument to the CMTS core for determining the frequency response data, (Maxson, use of modulated test carriers enables communicating low bit rate ancillary data to the receiving device 7/17, such as IP Address, [0056]).
Regarding claim 25 and 35:
Maxson teaches the test instrument of claim 24, wherein the CMTS core instructs the R-PHY device to send the frequency response data for the test signals having the network address of the test instrument to the CMTS core, and the CMTS core transmits the frequency response data to the sweep server, (Maxson, test results are sent to the receiver device/modem based on the IP address, [0056], Figs. 1a, 1b and 14).
Regarding claim 26:
Maxson teaches the test instrument of claim 21, the test instrument comprises an interface connectable to the second network or connectable to a device to access the second network, (Maxson, Figs. 1a, 1b and 14).
Regarding claims 27, 36 and 40:
Maxson teaches the test instrument of claim 21, wherein the telemetry channel comprises an out- of-band channel comprising an R-PHY narrowband digital forward channel and a narrowband digital return channel, (Maxson, test signal is transmitted at a low power, e.g. below the system noise floor or at least -40 dBc, or perhaps at least -50 dBc, below the CATV channel signals, [0041], [0042]).
Regarding claims 28 and 37:
Maxson teaches the test instrument of claim 27, wherein the out-of-band channel comprises a channel in a cellular network, (Maxson, the measurement results may be communicated back to a cellular modem, [0041]).
Regarding claims 29 and 38:
Maxson teaches the test instrument of claim 21, wherein the telemetry channel also comprises an in-band channel carrying network traffic for customer premises connected to the network, (Maxson test carrier will fall in a guard band between active forward path CATV channels, which are generally spaced at 6 MHz to 8 MHz intervals, [0046]).
Regarding claim 30:
Maxson teaches the test instrument of claim 21, wherein the frequency response data comprises at least one of an amplitude-versus-frequency response of the test signals transmitted from the test instrument, and a .
5.	Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Maxson (USPPGPubN 20150020128, referred to as Maxson), in view of Jones (USPPGPubN 20100309805, referred to as Jones), and further in view of Wolcott (USPPGPubN 20150029869, referred to as Wolcott).
Regarding claims 22 and 32:
Maxson teaches the test instrument of claim 21, further comprising: determine a frequency response for the first network between the test point and the R- PHY device based on the frequency response data, (Maxson, estimate the frequency response of the entire measurement bandwidth by simply plotting each of their channel gains in a graph, [0061], [0063]) Maxson in view of Jones does not teach wherein the frequency response comprises Fast Fourier Transform (FFT) data.  However, Wolcott teaches he 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 4, 2022